Case 6:18-cv-06019-SOH Document 25             Filed 10/22/19 Page 1 of 5 PageID #: 125



                    IN THE UNITED STATES DISTRCIT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            HOT SPRINGS DIVISION

  STEPHANIE BATES, CHARLOTTE EARVIN,                                      PLAINTIFFS
  MEGAN KEMP, and KY KEMP

  v.                             No. 6:18-cv-06019-SOH

  SPA CITY STEAKS, INC. d/b/a                                             DEFENDANT
  COLTON’S STEAKHOUSE AND GRILL



               JOINT MOTION TO DISMISS WITH PREJUDICE AND
                FOR APPROVAL OF SETTLEMENT AGREEMENT


         COMES NOW Plaintiffs Stephanie Bates, Charlotte Earvin, Megan Kemp, and

  Ky Kemp (“Plaintiffs”) and Defendant Spa City Steaks, Inc. d/b/a Colton’s Steakhouse

  and Grill (Defendant), by and through their undersigned counsel, and jointly submit the

  following Joint Motion to Dismiss With Prejudice and For Approval of Settlement

  Agreement:

         1.     Plaintiff Stephanie Bates initiated this action on February 21, 2018. See

  ECF No. 1. Plaintiff’s Complaint alleged violations of the Fair Labor Standards Act

  (FLSA), 29 U.S.C. § 201, et seq. and the Arkansas Minimum Wage Act (AMWA), Ark.

  Code Ann. § 11-4-201, et seq. Id.

         2.     Following the filling of Plaintiff’s Complaint, three other individuals

  joined the lawsuit as additional Plaintiffs: Charlotte Earvin, Ky Kemp, and Megan Kemp.

  See ECF Nos. 14 and 18.

         3.     The Parties attended a settlement conference with Magistrate Judge Bryant

  in this matter as it related to Case No. 6:17-CV-6055 (SOH).




                                         Page 1 of 5
Case 6:18-cv-06019-SOH Document 25               Filed 10/22/19 Page 2 of 5 PageID #: 126



         4.      Following the settlement conference as well as extended negotiations

  between counsel, the parties have entered into a Settlement Agreement and Release of

  Claims (Settlement Agreement) for all Plaintiffs resolving the litigation in full and

  requesting dismissal of the above-captioned action with prejudice. See Exhibit A.

         5.      Defendant disputes that Plaintiffs were not compensated for all hours

  worked, including overtime, thereby creating a bona fide dispute as to wages owed. The

  parties engaged in extensive discovery regarding to Plaintiffs’ time records, job duties,

  tips, other compensation, and issues related to the underlying merits of Plaintiffs’ claims

  against Defendant.

         6.      To ensure the Settlement Agreement releasing claims under the FLSA is

  valid and enforceable, the parties request judicial review and approval of the Settlement

  Agreement. Settlement agreements resolving claims brought pursuant to the FLSA are

  typically subject to court approval. See Younger v. Centers for Youth & Families, Inc.,

  No. 4:16-CV-00170-KGB, 2017 WL 1652561, at *1 (E.D. Ark. Apr. 27, 2017) (citing 29

  U.S.C. § 216(b)). Before approving a settlement, the Court must ensure that the parties

  are not negotiating around the FLSA's requirements and that the settlement represents a

  fair and reasonable resolution of a bona fide dispute. See id. The Eighth Circuit Court of

  Appeals has not directly addressed the factors to be considered in deciding motions

  for approval of FLSA settlements.      However,        other   courts   have   scrutinized

  such settlements for fairness in two steps:

         First, the court should consider whether the compromise is fair and
         reasonable to the employee (factors ‘internal’ to the compromise). If the
         compromise is reasonable to the employee, the court should inquire
         whether the compromise otherwise impermissibly frustrates
         implementation of the FLSA (factors ‘external’ to the compromise). The
         court should approve the compromise only if the compromise is



                                           Page 2 of 5
Case 6:18-cv-06019-SOH Document 25                 Filed 10/22/19 Page 3 of 5 PageID #: 127



          reasonable to the employee and furthers implementation of the FLSA in
          the workplace.

  Id. (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010).

          6.      Here, the proposed settlement between the parties represents a fair and

  equitable compromise of bona fide wage and hour disputes. The settlement follows

  litigation, including the sharing of time and pay records, by experienced counsel

  representing both parties. The parties also engaged in settlement negotiations conducted

  by opposing counsel at arm’s length and with the assistance of a Magistrate Judge. The

  parties understand that, inherent to litigation, there are uncertainties and risks. The

  parties understand the expense associated with further pleadings, a jury trial, and,

  potentially, an appeal.

          7.      The parties have determined that it is in their mutual interest to resolve the

  litigation as set forth in the Settlement Agreement without a trial. This decision included

  evaluating the likelihood of prevailing on the merits of their claims and defenses,

  including the proper method for calculating damages, as well as the amount of any

  additional fees and costs.    Plaintiffs have specifically considered the potential value of

  their claims and have each individually concluded that the proposed settlement provides a

  fair and reasonable resolution of the claims. Defendant supports this result because it

  eliminates the uncertainties, risks, and cost of further litigation.

          8.      The parties have reached an amicable resolution as to all Plaintiffs’ claims.

  The attorneys’ fees agreed upon by the parties were negotiated at arms’ length and in

  addition to Plaintiffs’ claims on behalf of themselves and the opt-in collective action

  member.      Courts value the private settlement of attorneys’ fees because it prevents

  unnecessary litigation. Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027, 2019 WL



                                            Page 3 of 5
Case 6:18-cv-06019-SOH Document 25              Filed 10/22/19 Page 4 of 5 PageID #: 128



  2527594 at *2 (8th Cir. 2019). Also, a stipulated agreement of attorney fees in private

  settlement is afforded more deference than in a disputed case. See Melgar v. OK Foods,

  Inc., 902 F.3d 775, 778-80 (8th Cir. 2018)(“where the parties have already agreed upon

  the fees to be paid, any required review need not be a line-by-line, hour-by-hour review

  of the attorneys’ fees.”). Thus, this proposed resolution sufficiently closes all matters

  before the Court and warrants dismissal.

         9.         Accordingly, Plaintiffs and Defendant jointly seek dismissal, with

  prejudice, of Plaintiff’s Complaint in this action. The parties request that following the

  Court’s approval of the Settlement Agreement, the Court dismiss the above-styled action

  with prejudice.

         WHEREFORE, Plaintiffs and Defendant jointly request that the Court ender an

  order dismissing with prejudice this lawsuit in its entirety and approving the attached

  Settlement Agreements, and for all other relief to which they may be entitled.

                                               Respectfully Submitted,

                                               Steve Rauls (ABA # 2011170)
                                               Josh Sanford (ABA #2001037)
                                               SANFORD LAW FIRM PLLC
                                               One Financial Center
                                               650 South Shackleford, Suite 411
                                               Little Rock, AR 72211
                                               steve@sanfordlawfirm.com
                                               josh@sanfordlawfirm.com

                                               ATTORNEYS FOR PLAINTIFFS

                                               And

                                               J. Bruce Cross (ABA #74028)
                                               Gregory J. Northen (ABA #2011181)
                                               CROSS, GUNTER, WITHERSPOON
                                                & GALCHUS, P.C.
                                               500 President Clinton Avenue, Suite 200



                                          Page 4 of 5
Case 6:18-cv-06019-SOH Document 25    Filed 10/22/19 Page 5 of 5 PageID #: 129



                                     Little Rock, Arkansas 72201
                                     Phone: 501- 371-9999
                                     Fax: 501-371-0035
                                     bcross@cgwg.com
                                     gnorthen@cgwg.com

                                     ATTORNEYS FOR DEFENDANT




                                Page 5 of 5
